In the motion for leave to file a petition for a writ of quo
                  warranto, petitioner Rick Workman seeks leave to file such a petition in
                  order to challenge the right of real party in interest Arthur "Andy" Hafen
                  to continue to serve as the mayor of Henderson. Having considered the
                  parties' arguments and the documents before us, we conclude that
                  Workman lacks standing to file either a statutory quo warranto action or a
                  constitutional petition for a writ of quo warranto, as he has not identified
                  any interest that he has in the office of Henderson mayor or in the
                  outcome of a quo warranto petition that is distinct from that of the general
                  public. See NRS 35.040; NRS 35.050; Lueck v. Teuton, 125 Nev. 674, 219
P.3d 895 (2009).
                              Similarly, in the alternative petition for a writ of mandamus,
                  Workman seeks an order requiring respondents Attorney General
                  Catherine Cortez Masto and Secretary of State Ross Miller to file a quo
                  warranto petition or otherwise take action to remove Hafen from office.
                  Again, because Workman has not identified any beneficial interest in the
                  outcome of the proceeding apart from any interests that he shares with
                  the community at large, we conclude that Workman lacks standing to file
                  a petition for a writ of mandamus in this matter.           See NRS 34.170
                  (providing that a writ of mandamus shall issue "on the application of the
                  party beneficially interested"); Heller v. Legislature, 120 Nev. 456, 461, 93
P.3d 746, 750 (2004) ("To demonstrate a beneficial interest sufficient to
                  pursue a mandamus action, a party must show a direct and substantial
                  interest that falls within the zone of interests to be protected by the legal




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) I947A duet.
                   duty asserted.' (quoting Lindelli v. San Anselmo, 4 Cal. Rptr. 3d 453, 461
                   (App. Ct. 2003))). Accordingly, we deny both the motion for leave to file a
                   petition for a writ of quo warranto and the alternative petition for a writ of
                   mandamus.
                               It is so ORDERED.



                                                                        C.J.
                                            Gibbons


                                                                 fritc-t                  , J.
                                                               Hardesty


                     ah,-4-9kr
                   Parraguirre



                                                               Saitta




                   CC:   Hardy Law Group
                         Pisanelli Bice, PLLC
                         Attorney General/Carson City
                         Henderson City Attorney




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A    meD